DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26, 28, 30,31,32,33,36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no explicit recitation of the index of refraction being greater than air which has an index of 1.000293. Applicant has not taught a transparent material with an index at 1.000294 or 1.00031 thus applicant does not have support for the entire range recited.
It is also noted that the lowest index materials have index of refraction at 1.05 so all transparent encapsulants have an index greater than 
As to claims 30, 32, 36 Applicant has not stated the device  is operating in an air ambient.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30, 31 32, 36, 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. As to claims 30, 32 , and 36 Air lack antecedent basis. 	
b. As to claim 36 opposite how? It appear applicant means  opposite with respect to the sensor.
c. As to claims 39 surfaces lack antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pommer.
a.	As to claim 26, Pommer teaches An optical sensor package structure, comprising: a substrate (figure 3 item 7); a sensor device electrically connected to the substrate (item 49), and having a sensing area facing the substrate (item 40); and a transparent encapsulant between the sensing area and the substrate (item 13), wherein a refractive index of the transparent encapsulant is greater than a refractive index of air (it is noted that all transparent materials have indexes greater than air paragraph 188 indicates it is matches to the substrate paragraph 172 states the index is 1.8).
	b.	As to claim 28, Pommer teaches further comprising an emitter having an emitting area facing the substrate (item 19), wherein the transparent encapsulant is between the emitting area and the substrate (item 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30-32, 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pommer.
a.	As to claims 30, 32, 36, 37, 38 Pommer teaches the device operating in an air ambient (figures) Pommer teaches an interface between at the substrate and item 13 which can be considered a 3rd interface
Pommer does not explicitly teach  wherein a first interface between the transparent encapsulant and air is substantially parallel with the sensing area of the sensor device.
Pommer teaches encapsulating device entirely figure 4b item 229, further it was known to encapsulate device entirely and make the top surface covering the device parallel to the substrate surface to prevent moisture from interfering with the sensor and side surfaces perpendicular to the surface of the substrate (sensing area) (figure 4B) one opposite the other and parallel to each other 
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to encapsulate the sensor and emitter of Pommer with the fill of item 13 providing a top surface parallel with the surface of the substrate which is parallel with the sensing area  and side surface perpendicular to the surface of the substrate.
One would have been so motivated to seal the device from moisture improving the device performance.
This would provide a first interface is opposite with respect to the sensor to the third interface and between the transparent encapsulant and air, and the sensing area of the sensor device is between the third interface and the first interface (the first is the top of the encapsulant above the sensor and the third is below the sensor at the interfaces of the encapsulant and substrate.
And
wherein the transparent encapsulant has a first surface facing away from the transparent substrate, wherein a distance between the first surface of the transparent encapsulant and the transparent substrate is greater than a distance between the sensing area of the sensor device and the transparent substrate.
	b.	As to claim 31, Pommer per claim 30 teaches wherein the sensing area of the sensor device is between the first interface and the substrate.
	c.	As to claim 39, As per claims 30-33 Pommer is silent in regards to the shape of the sensor. 
However rectangular sensors/chips were know and commonly used in the art due the ease of fabrication dicing/cutting 4 sides.
Thus it would have been obvious to one of ordinary skill in the art at the time of  provide the sensor as a rectangle shape.
One would have been so motivated to allow for ease of fabrication allowing for 4 simply cuts to fabricate the chips.
Thus 13 would cover top bottom and all 4 sides so six sides.
Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pommer in view Creswick (7417221).
a.	As to claim 33, Pommer per claims 30-33, Pommer does not teach a mask layer disposed on a surface of the substrate opposite to the sensor device, wherein the mask layer defines an opening corresponding to the sensor device, and a size of the opening is greater than a size of the sensor device.
However Creswick teaches a mask layer disposed on a surface of the substrate opposite to the sensor device, wherein the mask layer defines an opening corresponding to the sensor device, and a size of the opening is greater than a size of the sensor device.
Thus it would been obvious to one of ordinary skill in the art at the time of filing to provide a mask layer disposed on a surface of the substrate opposite to the sensor device, wherein the mask layer defines an opening corresponding to the sensor device, and a size of the opening is greater than a size of the sensor device.
One would have been so motivated to prevent extraneous light from interfering with the detector.  
As to the size of the opening applicant shows no unexpected results for the opening being greater than the sensing area.
Thus it would have been further obvious to one of ordinary skill in the art at the time of filing to make the opening greater than the sensor to optimize the light input through the substrate and prevent undesired light from reaching the sensor.
Thus the structure would have further comprising a mask layer on the substrate opposite to the sensor device and defining an opening, wherein an extension of a sidewall of the opening is between the second interface and the sensing area of the sensor device.

It is noted applicant does not define “a size”, and  the opening is greater than some size.
	Further if applicant means the exposure length applicant shows no unexpected result for the size being smaller.
	Thus it would have been obvious to one of ordinary skill in the art at the time of filing to make the detector smaller than the opening in order to allow a wide variety of device to be used as well as ensuring entire detector is active.
	Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pommer in view of Tsai (cited on ids).
a.	AS to claim 41, Pommer teaches an emitter item 19 and a detector item 49.
Pommer does not teach the blocking layer/mask. Mask is not a term limited by the disclosure for example claim 33 clarifies the structure of the mask this subject matter is not found in claim 37. Thus mask is broad.
As to the blocking layer/mask Tsai teaches providing a blocking layer/mask item 12/123, between the LED and the detector.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide a blocking layermask between the detector and the and the emitter to prevent interference of stray light from the emitter being detected by the detector.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. It is first noted the lowest encapsulant that are transparent have values at 1.05 for the index of refraction. Thus all transparent encapsulants have the property. Second applicant has not taught all values greater than air. Thus the claim breadth is not supported for all values greater than air.
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896